REINHARDT, Circuit Judge,
concurring:
I concur in the opinion Judge Skopil has authored for the court. Because the result we reach is troublesome, as is the underlying problem, I write separately to expand upon a few points.
First, it is clear that the basis for our decision is that, as we emphasized, “this is an extreme case.” The peculiar facts that underlie this case, Bradshaw III, make it apparent that our opinion is no way intended to serve as a precedent for refusals to appoint counsel in other cases. To the contrary, the standards set forth in Bradshaw II (Bradshaw v. Zoological Society of San Diego, 662 F.2d 1301 (9th Cir.1981)) remain unchanged.
Second, the factors that determine our decision are non-economic. They involve the individual litigant’s past history, her relationship with her previous attorneys, and the attitude of the bar toward her (justified or unjustified) rather than the cost involved in ensuring that her case is presented properly.
Third, notwithstanding the result in the present case, we must bear in mind that unpopular and even obstreperous litigants are entitled to the full measure of their legal rights. We must be particularly careful that civil rights litigants are afforded their full rights and that neither the unpopularity of their cause nor any perceived belligerency on their part, or other unwillingness or inability to conform to the normal mode, underlies or plays any part in a failure to appoint counsel.
Fourth, although we conclude that the district judge did not abuse his discretion in this case, it is evident that there are many avenues for a district judge to explore when attempting to locate counsel willing to handle a civil rights case and many ways for a district judge to obtain an attorney’s cooperation. The ingenuity of federal judges, when sufficiently motivated, is limitless and the willingness of counsel to *520cooperate when asked to do so by a federal judge is almost as great. Larger firms that ordinarily do not represent civil rights plaintiffs may be more than willing to handle difficult and unpopular cases or clients if requested to do so by the district court.
Fifth, as Judge Skopil’s opinion forcefully points out, the performance of the California bar in this entire matter has been most disappointing. It is surprising, to say the least, that the bar has apparently not acted, on either a statewide or local level, to ensure that counsel will be available whenever necessary to represent civil rights litigants who are statutorily entitled to representation. While it may now be too late to help Ms. Bradshaw, the creation of panels of attorneys willing to undertake cases similar to hers, as well as more appealing cases, would constitute a significant step in the right direction. I would hope that the Equal Employment Opportunities Commission, which filed an amicus brief in this matter at our request and which a number of years ago helped develop panels of this type in at least one major area of California, would participate enthusiastically in such an endeavor.
Sixth, under the Civil Rights Act plaintiffs are, unless exceptional circumstances exist, entitled to the appointment of counsel whenever the three criteria set forth in Bradshaw II are met. Every effort should be made to provide counsel on a voluntary basis in such cases. However, in the rare case in which the services of a volunteer cannot be' obtained, the district court must nevertheless make an appointment. The inability of the district judge to locate a volunteer does not, by itself, constitute exceptional circumstances.
Finally, I would add one point not mentioned in our opinion. The result here is regrettable. Ms. Bradshaw should have been represented by counsel from the outset of this litigation. It appears that in this case, at least, the system simply did not work properly. However, another reversal of the district court at this point would not necessarily be in anyone’s best interests, including Ms. Bradshaw. Her suit alleges that she was unlawfully denied employment initially in 1969 and then again in 1971. It is long past time for the merits of her charge to be resolved. Further procedural delays (and we cannot say how many more there would be or of what duration were we to reverse once again) would be intolerable. Accordingly, proceeding to trial without an attorney may under these unique circumstances be the lesser of the evils.